Citation Nr: 1535834	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis, currently evaluated as 10 percent disabling prior to August 15, 2013, as 40 percent disabling from August 15, 2013, to January 1, 2014, and as 20 percent disabling as of January 2, 2014.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1984. 

This appeal arises from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In February 2010, the RO in Philadelphia granted service connection for epididymitis, evaluated as noncompensable (0 percent disabling).  In June 2011, the Philadelphia RO denied a claim for service connection for a bilateral eye condition, and granted service connection for thoracic spine strain, evaluated as noncompensable.  The Veteran appealed the issues of entitlement to initial compensable evaluations, and the denial of service connection for a bilateral eye disability.  

Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in
Atlanta, Georgia, which granted the Veteran's claims for initial compensable evaluations, to the extent that it assigned a 10 percent evaluation for epididymitis, and evaluated the Veteran's thoracic spine disability as 10 percent disabling prior to August 15, 2013, as 40 percent disabling from August 15, 2013 to January 1, 2014, and as 20 percent disabling as of January 2, 2014.   The Atlanta RO also recharacterized the Veteran's thoracic spine disability as "residuals of a back injury, thoracic spine strain with spondylosis."

In May 2015, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis, and entitlement to an initial evaluation in excess of 10 percent for service-connected epididymitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have an eye disability that was caused by his service.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a bilateral eye disability due to his service.  During his hearing, held in May 2015, he testified that during service he had a cleaning solution spilled in his eyes, and that he later had a foreign body in his left eye.  He testified that he has had blurred vision, poor night vision, and light sensitivity, since his service, and that he has a scar on his left eye.  He stated that he had special glasses with special tints that were made by a civilian doctor during service, and that he first sought treatment for eye symptoms following service from a private health care provider, in about 1988.  Significantly, during his hearing held in December 2013, he specifically testified that he got cleaning solution into both of his eyes, and that he first received eye treatment after service no earlier than 2009.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id. 

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014); see also 38 C.F.R. § 4.9 (2014); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes.

The Veteran's service treatment records show that in June 1982, he was treated after a cleaning solution was splashed into his left eye.  He reported having blurry vision, and pain when his eye was open.  On examination, the left eye was red, with a clear fluid discharge, characterized as "watering."  He had 20/30 vision O.S. (in the left eye), and 20/30 vision O.D. (in the right eye).  The assessment was irritation to left eye secondary to cleaning solution.  The eye was irrigated, and he was provided with an eye patch.  The following day, he was referred to an optical specialist from the emergency room.  On examination, there was no keratitis or persisting conjunctival infection.  The assessment was "healing well - left patch off."  He was provided with eye drops on an "as-needed" basis.  A March 1983 report shows that the Veteran's corrected near and distant vision was 20/20, bilaterally; the report shows that he was provided with a prescription for glasses.  In August 1983, the Veteran was treated for left eye complaints.  On examination, he had 20/30 vision in the right eye, and 20/25 vision in the left eye.  His left eye was irrigated with sodium chloride.  The assessment was resolving foreign object to left eye.  The Veteran's separation examination report, dated in October 1984, shows that his eyes, opthalmoscopic examination, pupils, and ocular motility, were clinically evaluated at this time as normal.  Distant vision was 20/30 (left eye) and 20/40 (right eye).  There is a notation of decreased visual acuity.  

As for the post-service medical evidence, it consists of VA reports, dated between 2002 and 2013.  This evidence includes a May 2010 progress note which notes a history of LEE (last eye examination) three to four years before.  On examination, distant visual acuity was 20/20, bilaterally.  The assessments were narrow angles OU, refractive status hyperopic astigmatism, and presbyopia OU.  

A December 2010 VA optometry consultation co-signed by A.A., D.O., shows that the Veteran was noted to have filed a claim for compensation based on a bilateral eye condition, and to have brought his service treatment records for review.  On examination, corrected distant visual acuity (DVA) was 20/20.  The left eye was noted to have a small inferior central scar.  The assessment was foreign body scar OS - "likely from one of the old injury to the patient's eye," with no scar or evidence of injury to the right eye.  In an addendum dated that same month, Dr. A.A. stated that the impression was that there was no clinic signs of chemical injury to either of the Veteran's eyes.  

In September 2012 the Veteran complained of poor night vision.  The impression was senile nuclear cataract OU.  

In February 2013, the Veteran sought treatment for new glasses, and reported that he had trouble in bright lights.  The Veteran reported a history of foreign body removal, left eye, in 1982, with the last eye examination one year ago, and a corneal scar noted OS  On examination, corrected visual acuity was 20/25 (right eye) and 20/30 (left eye).  The impressions were senile nuclear cataract OU (both eyes), and hypermetropia OU.  

An eye disability benefits questionnaire (DBQ), dated in December 2013, shows that the Veteran was noted to have a history of chemical conjunctivitis OU (both eyes) in 1982.  On examination, corrected near and distant vision were 20/40 or better.  There was no corneal irregularity resulting in severe irregular astigmatism.  Slit lamp, external, and internal eye examinations were normal.  There was no visual field defect, conjunctivitis or conjunctival condition, corneal conditions, cataract or other lens conditions, or inflammatory eye conditions or injuries.  There was no scarring or disfigurement attributable to an eye condition.  The examiner, a physician, concluded that for the claimant s claimed condition of chemical spill or burn and foreign body to the left eye, "[T]there is no diagnosis because the condition has resolved."  The physician further concluded that for the claimant s claimed condition of corneal scarring, "[T] here is no diagnosis because there is no pathology to render a diagnosis."  The examiner stated that the Veteran has no residual corneal damage or visual impairment from a chemical corneal burn and
corneal foreign body.  

Two lay statements, dated in June 2013, show that the authors state that the Veteran reported getting something in his eye during service, and one statement asserts that he has had ongoing eye symptoms since his service.  

The Board finds that a preponderance of the evidence is against the claim.  The Veteran's service treatment records show that in June 1982, he was treated for irritation to left eye secondary to cleaning solution.  On examination, there was no keratitis or persisting conjunctival infection.  The assessment was "healing well - left patch off."  There is no evidence of treatment for the next nine months, until March 1983, and this treatment appears to merely involve his prescription for glasses, with no evidence of ongoing symptomatology or eye pathology.  The next record of treatment is dated five months later, in August 1983, at which time the left eye was irrigated with sodium chloride.  The assessment was resolving foreign object to left eye.  There is no evidence of treatment for the Veteran's remaining period of active duty service, a period of about one year and two months.  In summary, the Veteran appears to have been treated for two left eye injuries during service, with no evidence of injury or treatment for his right eye.  His left eye injuries appear to have been acute, as evidenced by the gaps in treatment during service, and the fact that the Veteran's October 1984 separation examination report shows that his eyes, opthalmoscopic examination, pupils, and ocular motility, were clinically evaluated as normal.  To the extent that the Veteran is shown to have had refractive error during service, this is not a compensable disability for VA purposes.  See 38 C.F.R. §§ 3.303, 4.9.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Furthermore, the most recent and probative evidence, i.e., the December 2013 VA DBQ, indicates that the Veteran does not currently have an eye disability.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by current and sufficient findings and explanation.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner specifically stated that there is no diagnosis because the condition has resolved, that there is no diagnosis because there is no pathology to render a diagnosis, and that the Veteran has no residual corneal damage or visual impairment from a chemical corneal burn and corneal foreign body.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, a December 2010 VA progress note contains evidence of a left eye foreign body scar, and there is evidence of senile cataracts dated in February 2013.  However, this evidence predates the December 2013 VA DBQ, in which it was determined that there was no current eye pathology.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  The Board further notes that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service.  See, e.g., Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In this case, even assuming arguendo that a current eye disability was shown, there is no competent evidence of a nexus between any demonstrated eye pathology and the Veteran's service, and as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, the theory of continuity of symptomatology is not for application, as it can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  As previously stated, the only competent opinion is in the December 2013 VA DBQ, and this opinion weighs against the claim (there is also a December 2010 impression that there was no clinical signs of chemical injury to either eye).  There is no competent opinion of record in support of the claim.  The Board therefore finds that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, eye disabilities are not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an eye disability is related to his service.  The Board has determined that a current compensable eye disorder is not currently shown, and an internal eye disability is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  While the Veteran is competent to identify eye symptoms, he is shown to have had refractive error during service, and he is not considered competent to diagnose an eye disability or to link it to a specific cause.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
      
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in November 2010, and March 2013, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as March 2014.  See statement of the case, dated in March 2014; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  To the extent that the Veteran has reported receiving eye treatment from private health care providers during and within a few years of service, during his May 2015 hearing he stated that these records are not available.  The Veteran has been afforded an examination and an etiological opinion has been obtained.  

In May 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology of the disability in issue, and the sources of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an eye disability is denied.


REMAND

In January 2014, the Veteran was most recently afforded examinations for his spine and genitourinary disabilities.  During his hearing, held in May 2015, the Veteran testified the both of these disabilities have worsened since his most recent examinations. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On Remand, the Veteran should be scheduled for new examinations. 

Further, while on Remand, the Veteran's most recent VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The appellant is notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for spine and genitourinary symptoms after January 2014 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an effort should be made to obtain these records.

2.  Arrange for the Veteran to undergo examinations to evaluate his service-connected residuals of a back injury, thoracic spine strain with spondylosis, and epididymitis disabilities. 

The claims folder must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner(s).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

With regard to the claim for an increased initial evaluation for the thoracic spine, the examiner should conduct range of motion testing for the spine.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


